Title: To James Madison from Daniel C. Brent, ca. 28 March 1802 (Abstract)
From: Brent, Daniel C.
To: Madison, James


Ca. 28 March 1802. Points out that the congressional session is ending and nothing has been done regarding the District of Columbia. “So defective & oppressive is the present system, as it relates to Jails & Warrant-Executions, that I feel it a duty to state them.… The Laws of Congress assumeing the Jurisdiction over the District of Columbia have mad[e] no provision for erecting Jail’s, the Laws of Maryland authorise the Levy Court’s to raise the sum only, of $400 pr Annum, for the repairing of Jails; this sum is not Sufficient to Build one, and if it was, it cannot be apply’d that way.… Under the p[r]esent laws of this District no Jail can be Built without the enterposition of Congress. When I came into office there was no Jail in the County of Washington, A House, the only one I could get, was rented, it is so insecure that Guards are necessary, it is too small, & altho a small house adjoining has been Rented, in which the Jailor lives and to which the Debtors are permitted to resort, Yet their situation is wretched indeed—so many are the Criminals kept in close Confinement that as the warm weather approaches disease of the most Malignant kind must ensue. This consideration renders it absolutely necessary that immediate measure’s should be adopted respecting a Jail.… The Jail in Alexandria is little better, has been presented by the Grand Jury as a publick nuisance.” Notes that in Washington County there are fourteen criminals and runaways in confinement and twenty-three debtors. Encloses “an exact list of the persons confined and the Cause of Confinement together with the dimensions of the rooms of the prison.” Fears many prisoners will be added within a few days on a number of criminal and civil actions, one of which is warrant executions—“that is Executions Issued by a single Majestrate for sums less than $20.” States that the warrant system in Washington County is “a fruitfull and Melancholy source of Commitment; It is a System extreemly oppressive on the lower Class of Citizens.… I think the better system would be not to put a debtor in Jail for a less sum than $20.” Asks JM to lay his letter before the president “if you think Sir, the subjects I have mentioned worthy of notice.”
 

   
   RC and enclosure (DNA: RG 46, President’s Messages, 7A-E2); Tr and Tr of enclosure (DNA: RG 233, President’s Messages, 7A-D1). RC 4 pp.; in a clerk’s hand, signed by Brent. Undated. Enclosure 3 pp.; see n. 2. Jefferson transmitted Brent’s letter and enclosure to Congress on 29 Mar. 1802. The Senate committee reported a bill but postponed further action until November 1802 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 207, 293, 298, 304).



   
   Daniel C. Brent was appointed U.S. marshal for the District of Columbia in March 1801.



   
   Brent listed the names and “Cause of Commitment” of twenty-one debtors and fourteen criminals. The statement of “Dimensions of Jail in Washington County” indicated that the debtors occupied two rooms measuring 10 by 14 feet and 8 by 9 feet, and the two rooms for the criminals measured 9 by 12 feet and 5 by 7 feet.


